Title: Mercy Otis Warren to Abigail Adams, 7 February 1776
From: Warren, Mercy Otis
To: Adams, Abigail


     
      
       February 7 1776
      
     
     Just Come to hand is A Letter from my very Worthy Friend who I suppose is by this time arrived at Philadelphia and Another from his Good Portia whose Mind seems to be Agitated by A Variety of passions of the Noblest kind, A sense of Honnour, of Friendship, of parental and Conjugal affection, of Domestick Felicity And public Happiness. I do not wonder you had a struggle within yourself when your Friend was again Called upon to be Absent from his Family for perhaps many months but as you have sacrificed private Inclination to the public welfare I hope the Reward of Virtue will be your portion. I beleive the person you Consent should be absent from you need Give himself very Little Concern about the Ill natured sugestions of an Envious World, and I Cannot think you have any Apprehension that the Wispers of Malice Will Lessen the Esteem and Affection I have for my Friends and if she is unkindly
      brooding anything to their Disadvantage it has not Reached my Ear. When it does I shall Comply with your Request and Give you the opportunity you Mention. Mean time Let me have an Explanation of that source of uneasiness you hint at, in yours. Follow my Example and set Down Immediatly and write and I will Ensure you a safe Conveyance by a Gentleman who I hope will Call on you on saterday on his way to pay a Visit to his Marcia. You may trust him with your Letter though Ever so important, and anything Else you will Venture to Communicate.
     I Want to know if Certain Intercepted Letters had any Consequences at Philadelphia. Was any umbrage taken by any Genius Great or small.
     I Wonder where Mr. Adamss Letter has been for A whole month. It might have traveled to Quebec And back again since it was wrote. I began to think he was about to drop Our Correspondence and Indeed I think now I am obliged to you for Its Continuance. Yet had I Received the Letter before he went off I beleive I should have Ventured to answer some of his queries Though they were not put in a Manner serious Enough for me to suppose he Expected it. However when you write again do make my Regards and thank him for his of January 8th. Only the fear of Interrupting his important Moments prevents my doing it myself. But I think he has so many friends to Correspond with that it is Rather Calling him from more Useful Employment to Attend to my Interruptions.
     Yet there is a proposal in his that may set my pen to work again perhaps before he Returns.
     I am Very sorry for the Ill Health of your Family. Hope they are all Recovered. Do put them in mind of the affection of your Friend, in a way most pleasing to the Little Circle.
     What is became of my dear Mrs. Lincoln. Do tell her I have impatiently Wished through the whole Winter for the pleasure of hearing from her and the family. Do make them my best Regards.
     I write in a very Great Hury or I should touch a Little on politicks, knowing you Love a Little seasoning of that Nature in Every production, but it is two wide A Field to Enter this Evening so will only Wish that the Aquisition of Boston and Quebec may make the opening of the year 76 an Era of Glory to the arms of America, and May hand down the Name of Washington and Arnold to the Latest posterrity, with the Laurel on their Brow. But A Reverse I tremble to think off. Let us forbear to Name it. So will hasten to subscribe the Name of Your Affectionate Friend,
     
      M W
     
    